In an action to recover damages for personal injuries sustained by plaintiff as the result of slipping and falling on an accumulation of snow and ice covering a sidewalk, defendant appeals from a judgment in favor of plaintiff entered upon a jury verdict. Judgment affirmed, with costs. No opinion. Nolan, P. J., Wenzel, MacCrate and Murphy, JJ., concur; Adel, J., dissents and votes to reverse the judgment and to grant a new trial, on the ground that the verdict is against the weight of the credible evidence.